SUPREME COURT OF ARIZONA
                                En Banc

In the Matter of an Application   )         Arizona Supreme Court
for Reinstatement of a Suspended  )         No. SB-12-0040-R
Member of the State Bar of        )
Arizona                           )         Office of the Presiding
                                  )         Disciplinary Judge
RICHARD B. JOHNSON,               )         No. PDJ20129029
Attorney No. 2118                 )
                                  )
                                  )
                      Applicant. )          O P I N I O N
__________________________________)


              Review of Report and Recommendation on
                Application for Reinstatement from
          the Office of the Presiding Disciplinary Judge

                           REINSTATED
________________________________________________________________

JENNINGS STROUSS & SALMON PLC                                       Phoenix
     By   J. Scott Rhodes
Attorney for Richard B. Johnson

STATE BAR OF ARIZONA                                     Phoenix
     By   Hunter F. Perlmeter
Attorney for State Bar of Arizona
________________________________________________________________

P E L A N D E R, Justice

¶1         Under Arizona Rule of the Supreme Court 65(b)(4), this

Court   automatically    reviews   the   disciplinary     hearing   panel’s

report in attorney reinstatement cases.            We granted applicant

Richard B. Johnson’s request to respond to the hearing panel’s

report,   which   recommended      denial    of   his    application    for

reinstatement to the active practice of law.            Johnson challenged

the hearing panel’s recommendation and asked us to clarify the

                                    1
legal standard for reinstatement.      We review questions of law de

novo, but review factual findings applying a clearly erroneous

standard.    Ariz. R. Sup. Ct. 59(l); see also In re Arrotta, 208
Ariz. 509, 514 ¶ 25, 96 P.3d 213, 218 (2004).

¶2          On January 10, 2013, we issued an order reinstating

Johnson to the active practice of law.        This opinion explains

our reasoning.

                                I.

¶3          Johnson was admitted to practice in Arizona in 1968.

He had a small law firm and focused his practice on trusts,

estates, and probate matters.        In 2008, Johnson was suspended

from the practice of law for six months and one day, pursuant to

an agreement for discipline by consent.      His suspension resulted

from two counts of misconduct that occurred in 2006:      submitting

a will that falsely purported to be the original to the court

for admission to probate after he lost the original (count one),

and improperly purchasing a house from a client estate without

advising his client to seek independent counsel (count two).

¶4          Although Johnson became eligible for reinstatement in

2009, see Ariz. R. Sup. Ct. 64(e)(1), he did not apply until

2012.   A three-member hearing panel, chaired by the Presiding

Disciplinary Judge, held a hearing at which Johnson and several

others testified.    See Ariz. R. Sup. Ct. 52, 65(b)(1)(A).      The

State Bar stipulated, and the hearing panel agreed, that Johnson

                                 2
had met his burden of proving “compliance with all applicable

discipline      orders     and      rules,      fitness       to    practice,        and

competence.”      Ariz. R. Sup. Ct. 65(b)(2); see also Ariz. R. Sup.

Ct. 48(e) (applicant seeking reinstatement has burden of proof).

The   hearing      panel     therefore         focused       on    the     issues        of

rehabilitation and moral qualifications.                    See Ariz. R. Sup. Ct.

64(a), 65(b)(2).

¶5           Johnson     acknowledged         his    prior    ethics       violations.

Regarding count one, Johnson testified that he had rationalized

his   preparing    and     filing    a    fabricated        will   because     he    was

embarrassed about misplacing the original will, was extremely

busy at the time, wanted to help the client, and believed nobody

would be harmed.         The house-purchase misconduct in count two,

Johnson explained, resulted because he became too casual in his

professional     dealings    with     a   client,      to    the   detriment        of    a

beneficiary of the estate whom Johnson did not like.

¶6           Johnson attributed his misconduct to two weaknesses:

his “moral compass failed him” and he deviated from his core

beliefs.      During his extended time away from the profession,

Johnson reexamined his core values, recommitted himself to his

religious      beliefs      and     church          activities,      and      invested

substantial time in community service.                 Five people testified on

Johnson’s behalf in support of his reinstatement.                        No evidence

directly refuted Johnson’s evidence of rehabilitation.

                                          3
¶7           After    considering         all     evidence,       the   hearing     panel

found insufficient proof “that the ethical problems that led to

[Johnson’s] sanctioned behavior have been rectified.”                        The panel

likewise     concluded      that    Johnson       had    failed    to   establish       his

rehabilitation by clear and convincing evidence and recommended

that his application for reinstatement be denied.

                                           II.

¶8           The requirements for reinstatement are similar to the

requirements for initial admission to the Arizona bar.                            Compare

Ariz. R. Sup. Ct. 34(b)(1)(B), (C), 34(c), 36(b), with Ariz. R.

Sup.   Ct.    64,     65.          An    applicant       for   reinstatement         must

demonstrate that he or she “possesses the moral qualifications

and knowledge of the law required for admission to practice law

in this state in the first instance.”                    Ariz. R. Sup. Ct. 64(a).

In addition, an applicant for reinstatement “must show by clear

and convincing evidence that [he or she] has been rehabilitated

and/or overcome his or her disability.”                    Id.; see also Ariz. R.

Sup. Ct. 65(b)(2); In re (Lee K.) King, 212 Ariz. 559, 563 ¶ 10,

136 P.3d 878, 882 (2006).

¶9           This additional requirement is not meant as further

punishment.      In re Peterson, 108 Ariz. 255, 256-57, 495 P.2d
851,   852-53        (1972).            Rather,     we     require        evidence       of

rehabilitation       to   protect       the   public.       Id.;    see    also    In    re

Arrotta, 208 Ariz. at 512 ¶ 12, 96 P.3d at 216 (“[O]ur primary

                                              4
responsibility           remains     at     all       times    the        protection       of        the

public.”).         Because a lawyer seeking reinstatement has already

“violated the trust placed in him as an officer of the court,”

we “‘endeavor to make certain that [we do] not again put into

the   hands        of    an     unworthy        petitioner         that     almost       unlimited

opportunity         to    inflict     wrongs          upon    society        possessed          by     a

practicing lawyer.’”               In re Arrotta, 208 Ariz. at 512 ¶ 11, 96
P.3d at 216 (alteration in original) (quoting In re Pier, 561
N.W.2d 297, 300 (S.D. 1997)).

¶10           Proving rehabilitation is a two-step process.                                 First,

the   applicant          must    identify       the     weakness      or     weaknesses          that

caused   the       misconduct.            Id.    at     513   ¶     17, 96 P.3d     at     217.

Second, the applicant must “demonstrate that he [or she] has

overcome those weaknesses.”                      Id.     In determining whether the

applicant      has       proven    rehabilitation             by    clear       and   convincing

evidence,      we        also    consider        the     nature      and        extent    of         the

underlying misconduct because “the more serious the misconduct

that led to disbarment, the more difficult is the applicant’s

task in showing rehabilitation.”                        Id. at 512 ¶ 12, 96 P.3d at

216 (citing In re Robbins, 172 Ariz. 255, 256, 836 P.2d 965, 966

(1992)).      But “the severity of a lawyer’s misconduct in itself

does not preclude reinstatement if the lawyer can establish that

he has rehabilitated himself.”                    Id.

¶11           In        Arrotta,    for     example,          we     denied       a      disbarred

                                                  5
lawyer’s    application       for     reinstatement        because      he    failed    to

identify the cause of his misconduct, id. at 513 ¶ 18, 96 P.3d

at 217, and “[n]othing else in the record explain[ed]” it, id.

at 514 ¶ 21, 96 P.3d at 218.             Arrotta simply did not “understand

why he acted as he did” and, in connection with the criminal

proceedings against him, wrote that he had “no good, or valid,

answer that can provide any justification” for his misconduct.

Id. at 513 ¶ 19, 96 P.3d at 217.               In contrast, we found that the

applicant    in     Robbins     had    identified          a     “severe     episode   of

depression” as the cause of his misconduct, 172 Ariz. at 255,

836 P.2d at 965, and in In re (Reed W.) King the applicant

identified his “precarious financial situation” as the cause of

his misconduct, 177 Ariz. 358, 360, 868 P.2d 941, 943 (1994).

In both those cases, we ordered reinstatement.

¶12         Here,     the      hearing         panel           found   that      Johnson

“personally,      through     introspection         and    reflection,        identified

the   weaknesses      that     produced       the    misconduct        and     took    the

necessary steps to overcome those weaknesses with self-regulated

discipline.”      This is all that Arrotta requires, yet the panel

demanded    more,    stating     that     Johnson’s        identification        of    the

weaknesses that produced the misconduct “tells us little of the

cause of that weakness.”            The hearing panel required Johnson to

identify    not   only   the    weaknesses          that   caused      the    underlying

misconduct and the steps taken to overcome them, which Johnson

                                          6
did, but also the deeper “root cause” of those weaknesses or the

“character flaw that caused the decision to engage in unethical

misconduct.”

¶13         A reinstatement hearing, however, does not necessarily

require    the    peeling     back    of    multiple          layers    of    causation       or

psychoanalysis.            Instead,        the     applicant        must      clearly        and

convincingly      prove     rehabilitation          by    specifically          identifying

the causal weakness leading to each count and explaining how the

weakness    has     been    overcome.            Based   on     the     record       here,    we

conclude that Johnson met that burden.

¶14         “[W]e recognize that, in many instances, a counselor

can assist an individual in understanding the reasons for his

ethical violations and can help the person acquire tools needed

to prevent future misconduct.”                   In re Arrotta, 208 Ariz. at 514

¶ 22, 96 P.3d at 218.                But, as the hearing panel correctly

observed, neither mental health treatment nor expert testimony

is    required      to     establish         rehabilitation             for     readmission

purposes.     Id.     Rather, an applicant’s identification of his or

her weaknesses may suffice.                 See In re Robbins, 172 Ariz. at

255, 836 P.2d at 965; In re (Reed W.) King, 177 Ariz. at 360,

868 P.2d at 943.

¶15         The     hearing     panel       found,       as    do      we,    that    Johnson

identified the weaknesses underlying both counts of his prior

misconduct.         The    evidence     on       that    point      was      sufficient       to

                                             7
satisfy the first prerequisite for rehabilitation under In re

Arrotta, 208 Ariz. at 513 ¶ 17, 96 P.3d at 217.

¶16         The next issue, then, is whether Johnson convincingly

demonstrated that he has overcome his weaknesses.                                Id.     The

applicant     must   show      by    clear       and     convincing       evidence      “the

positive actions he has taken to overcome the weaknesses that

led to his [sanction].”             Id. at 515 ¶ 29, 96 P.3d at 219.                    “The

required demonstration may come from any number of showings.”

Id. ¶ 30.      For example, the applicant may present evidence of

“participation       in     community            or     charitable        organizations,

specialized       instruction       or   education,         counseling,          or    other

similar [activities].”          Id. at 516 ¶ 31, 96 P.3d at 220.                         The

applicant may also present testimony from character witnesses,

whose well founded opinions “we will carefully consider.”                                Id.

at 515 ¶¶ 28-29, 96 P.3d at 219.                       In addition, an applicant’s

“[a]ccepting      responsibility         for      past    misdeeds    constitutes         an

important     element     of    rehabilitation.”              Id.     ¶    29.         These

categories of evidence are neither exhaustive nor conclusive,

and no single piece of evidence is necessary or sufficient to

prove rehabilitation.           Id. at 512 ¶¶ 13-14, 96 P.3d at 216

(stating that in evaluating an application for reinstatement, we

do not mechanically apply the pertinent factors that bear on

rehabilitation).

¶17         The    hearing     panel’s       report       refers     to    the    abundant

                                             8
evidence    Johnson       presented        of     his     efforts        to     rehabilitate

himself.    First, Johnson acknowledged his misconduct.                             Second,

he engaged in extensive charitable activities and was strongly

committed    to    his    community.             Indeed,      the    panel       noted    that

Johnson’s   community          service    during        his    suspension        period    was

undertaken “for the best of reasons” and “demonstrate[d] his

good character.”          Third, the panel considered the testimony of

five    individuals,      each      of    whom    strongly         supported       Johnson’s

reinstatement,      as    “aid[ing]        his    application.”                Finally,    the

panel considered Johnson’s own testimony “that core values and

character must be achieved through self discipline, adherence to

a strong moral creed, and charitable service,” principles that

governed his actions and decisions after his suspension.

¶18         Like    the    hearing        panel,     we       do   not    view    Johnson’s

positive    actions       in    a   vacuum.         Rather,         our       analysis    must

determine whether his actions show that he in fact has overcome

the identified weaknesses.               See id. at 515 ¶ 29, 96 P.3d at 219.

Here,   Johnson’s     charitable          activities,         community         involvement,

and recommitment to his faith are specific actions he took to

overcome his prior shortcomings.

¶19         Community           service,          religious          commitment,           and

meditative reflection are not a panacea for applicants seeking

reinstatement.       But in this case, Johnson’s actions served to

advance    his    rehabilitation.           Those       actions      were       designed    to

                                            9
realign Johnson’s moral compass and recalibrate his approach to

developing     personal     and    professional           relationships,         thereby

addressing the weaknesses that led to his misconduct.                          We also

find   significant        that     Johnson        engaged      in      the       various

rehabilitative activities throughout his extended time away from

the practice of law.

¶20          In concluding that Johnson had not met his burden of

showing rehabilitation, the hearing panel relied in part on In

re Lazcano, 223 Ariz. 280, 222 P.3d 896 (2010), In re (Lee K.)

King, 212 Ariz. 559, 136 P.3d 878 (2006), and In re Hamm, 211
Ariz. 458, 123 P.3d 652 (2005).                These cases correctly recognize

that the applicant’s burden of proving rehabilitation increases

with   the    severity     of     the      underlying       conduct.          But       the

circumstances    of     those     cases        differ     materially      from      those

present here.      They all involved applicants who had committed

serious felonies — attempted sexual assault, attempted murder,

and first degree murder.           Johnson, on the other hand, was not

charged with any crime, has no other disciplinary offenses, and

was found in the prior disciplinary proceedings in this case to

have had “no selfish or dishonest motive.”                     Nor did Johnson’s

misconduct involve any attempt to gain financially.                          We do not

take   lightly    the     severity      of      the     misconduct     that      led     to

Johnson’s    suspension,     but     the       burden    imposed     in   cases        like

Arrotta on applicants who are convicted felons is not warranted

                                          10
here.

¶21              Johnson     presented     clear        and    convincing       evidence        of

rehabilitation, through both his own, uncontroverted testimony

and   that       of    the   several    witnesses.             Nothing    in    the     hearing

panel’s report suggests that it found Johnson’s testimony not

credible        or     otherwise    suspect.           On     the   contrary,     the        panel

praised         Johnson’s        “laudable           efforts”       and     accorded          them

“substantial weight.”

                                               III.

¶22              In cases such as this, “the bottom line must always be

whether         the    applicant    has        affirmatively        shown      that     he     has

overcome those weaknesses that produced his earlier misconduct,

i.e., whether he has been rehabilitated.”                            In re Arrotta, 208
Ariz. at 512 ¶ 14, 96 P.3d at 216 (quoting In re Robbins, 172
Ariz.      at     256,     836   P.2d     at     966)       (internal     quotation          marks

omitted).             We hold, however, that to prove rehabilitation an

applicant for reinstatement need not establish what was or might

have been the underlying cause of the identified weakness that

led   to    the       misconduct.       Because         the   hearing     panel       seemingly

required such a showing, and because we find no other basis for

denying Johnson’s application for reinstatement to the active

practice of law, we grant the application.


                                    __________________________________
                                    John Pelander, Justice

                                                11
CONCURRING:


__________________________________
Rebecca White Berch, Chief Justice


__________________________________
Scott Bales, Vice Chief Justice


__________________________________
Robert M. Brutinel, Justice


__________________________________
Ann A. Scott Timmer, Justice




                               12